Mitchell, J.
The evidence in this case is clearly sufficient to sustain the findings of the referee. The error into which the appellant has fallen is in supposing that the direct testimony of Herniman, tending to show a breach of the warranty of the threshing-machine, was controlling, because there was no direct evidence to rebut it. It was the right as well as duty of the referee to consider the circumstantial evidence, which, in this case, was very strong against the defendants. The testimony of Herniman regarding the quality of the machine was vague, indefinite, and unsatisfactory. The manner of defendants in dealing with the machine, the fact of their making large payments upon it, and finally, after the lapse of several years, executing to plaintiff new notes for the unpaid balance of the purchase-money, without, as found by the referee, alléging any de-*170feds in the machine, or making any claim for the damages which they now claim, tend very strongly to prove that their present defence is unfounded, and fully warranted the referee in finding that defendants’ counterclaim was not established by the evidence.
Order affirmed.